            Case 1:17-cr-00654-CCB Document 65 Filed 10/24/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                         *

       v.                                        *

DONALD C. STEPP, JR.                             *          Criminal No.: CCB-17-654

                Petitioner.                      *

                       MOTION TO SEAL RESPONSE TO PETITION

       The United States, by and through undersigned counsel, moves this Court to seal the

response to the petition because (1) the court granted the defendant’s request to file his petition

under seal, and (2) the government’s response contains sensitive personal identifying information.



                                                Respectfully submitted,
                                                Robert K. Hur
                                                United States Attorney

                                             By: ___________/s/______________
                                               Derek E. Hines
                                               Leo J. Wise
                                               Assistant United States Attorneys
        Case 1:17-cr-00654-CCB Document 65 Filed 10/24/19 Page 2 of 2



                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 24, 2019, a copy of the foregoing Motion to Seal
and Proposed Order was sent via first class mail to:

      Donald C. Stepp, Jr.
      Register No. 63581-037
      Federal Correctional Institution
      P.O. Bo 1000
      Morgantown, West Virginia 26507


                                         By:   _________/s/_____________________
                                               Derek E. Hines
                                               Assistant United States Attorney




                                           2
